Citation Nr: 0925497	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-27 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to VA vocational rehabilitation and 
employment (VR&E) services under the provisions of Chapter 
31, Title 38, United States Code.

2.  Entitlement to an initial compensable rating for the scar 
residuals of superficial burns to the right breast.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to 
September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2007 and December 2008 decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted noncompensable service connection for the scar 
residuals of a superficial burn to the right breast, 
effective October 19, 2006, and denied entitlement to VR&E 
services under the provisions of Chapter 31, Title 38, United 
States Code.  In May 2009, the Veteran testified before the 
Board at a hearing that was held at the RO.

The Board advanced this claim on the docket in May 2009 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The Veteran contends that she is entitled to VR&E services 
because her service-connected disabilities render her 
unsuitable for employment in the field for which she is 
currently qualified.  She specifically argues that the 
frequency of appointments for psychological counseling 
required in relation to depression and anxiety associated 
with her service-connected scar prohibit her from maintaining 
employment in an administrative capacity, due to the relative 
inflexibility of work in that field.  She asserts that 
additional educational training under the VR&E program would 
enable her to find employment in a position which would allow 
for greater flexibility in terms of being able to attend 
counseling sessions during the day.

The Veteran underwent evaluation for eligibility for VR&E 
services in January 2009, at which time it was determined 
that her service-connected disabilities did not contribute in 
substantial part to any vocational impairment.  In so 
determining, however, the examiner did not specifically 
consider whether the Veteran's psychological counseling 
appointments made it difficult for her to secure and maintain 
employment in the field for which she is currently qualified.  
In addition, at the time of the evaluation, the Veteran's 
counseling records from the VA Medical Center (VAMC) in 
Philadelphia, Pennsylvania, had not been associated with the 
record.  Accordingly, the full extent of the Veteran's 
counseling schedule was not considered at the time of the 
January 2009 evaluation, rendering that evaluation inadequate 
for rating purposes.  Additionally, the Veteran has become 
unemployed since the January 2009 evaluation.  Because the 
January 2009 evaluation is inadequate for rating purposes, a 
remand for an additional evaluation is necessary.

Next, because records associated with the Veteran's treatment 
at the Philadelphia, Pennsylvania, VAMC are not of record, 
these must be obtained on remand.  38 C.F.R. § 3.159(c)(2) 
(2008); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, because the records from the Philadelphia, 
Pennsylvania, VAMC, may include records pertaining to 
treatment for the scar residuals of the superficial burn to 
the right breast, the Board concludes that the claim for an 
initial compensable rating may not be adjudicated until the 
additional VA records have been associated with the file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)
1.  Obtain and associate with the 
claims file records from Philadelphia, 
Pennsylvania, VAMC, dated from December 
2008 to the present.  If the records 
have been retired to a storage 
facility, obtain the records from the 
appropriate storage facility.

2.  After the additional VA records 
have been associated with the file, 
schedule the Veteran for an appropriate 
examination for the purpose of 
ascertaining the nature and severity of 
her service- connected disabilities, 
and whether those disabilities 
contribute in substantial part to any 
vocational impairment.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished, and the 
examiner is requested to report 
complaints and clinical findings in 
detail.  The examiner is requested to 
review all pertinent records associated 
with the claims file.  Following this 
review and the examination, the 
examiner should offer comments and an 
opinion as to the degree of impairment 
caused by the service-connected 
disabilities, including as a result of 
her having to attend psychological 
counseling during the day, the 
Veteran's capacity for performing 
substantially gainful employment, and 
the impairment her disabilities might 
cause in her ability to pursue 
vocational rehabilitation training.  A 
discussion of the facts and medical 
principles involved and a clear 
rationale for any opinion expressed 
should be provided.

3.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



